Citation Nr: 0428760	
Decision Date: 10/20/04    Archive Date: 10/28/04	

DOCKET NO.  98-21 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
and arthritis of the lumbar spine, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased rating for tinea pedis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date prior to June 8, 1998, 
for a 10 percent rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1980 to 
September 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 

A September 1998 RO decision continued a 20 percent 
evaluation for the veteran's service-connected lumbosacral 
strain and assigned a 10 percent evaluation for bilateral 
tinea pedis, effective June 8, 1998.  The veteran disagreed 
with the evaluation assigned for the lumbosacral and the 
effective date assigned for the 10 percent for tinea pedis.  
A December 1999 RO decision granted a 40 percent evaluation 
for the veteran's service-connected lumbosacral strain.  A 
March 2002 RO decision denied an evaluation greater than 
10 percent for tinea pedis.  The veteran appealed that 
denial.

The issue of whether a timely substantive appeal has been 
filed with respect to the issues of increased evaluations for 
residuals of a right ankle fracture and residuals of a 
fracture of the right index finger, both evaluated as 
noncompensably disabling, is inextricably intertwined with 
the appeal of the increased ratings.  The inextricably 
intertwined issue of whether a timely substantive appeal has 
been filed is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  
FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain and 
arthritis of the lumbar spine is manifested by arthritis of 
the mid lumbar spine and complaints of pain and no loss of 
range of motion.

2.  The service-connected tinea pedis is manifested by 
maceration between the toes and constant itching.

3.  A September 1994 RO decision continued a noncompensable 
evaluation for the veteran's service-connected tinea pedis; 
the veteran did not appeal the decision.

4.  The veteran first reopened his claim for an increased 
rating for tinea pedis on June 8, 1998; it is not factually 
ascertainable that the veteran's service-connected tinea 
pedis increased in severity during the year prior to June 8, 
1998.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent 
for lumbosacral strain and arthritis of the lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, Part 4, Diagnostic Codes 5003-5010, 5289, 5292, 5293, 
5295 (2003) (as amended by 67 Fed. Reg. 54,345 (Aug. 22, 
2002), Diagnostic Codes 5237, 5242, 5243 (effective 
September 26, 2003)).  

2.  The criteria for a 30 percent evaluation for tinea pedis 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 7806 (prior to and from August 30, 2002) 
(2003).

3.  The criteria for an effective date prior to June 8, 1998, 
for a 10 percent evaluation for tinea pedis have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.400(o)(1)(2), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 7806 (effective prior to from August 30, 2002) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini II v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, one of 
the initial AOJ decisions was made prior to November 9, 2000, 
the date the VCAA was enacted.

In the present case, substantially complete applications were 
received in June 1998, and December 2001.  Thereafter, in 
rating decisions, dated in September 1998 and March 2002, a 
20 percent evaluation for lumbosacral strain was continued 
and a 10 percent evaluation for bilateral tinea pedis was 
granted, and then subsequently continued, respectively.  Only 
after the initial September 1998 RO decision did the AOJ, in 
a July 2003 supplemental statement of the case, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  

With respect to the claim for an increased rating for tinea 
pedis, received in December 2001, the veteran was notified by 
official letter, dated in January 2002, and again in a 
July 2003 statement of the case, regarding what information 
and evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
the VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notice provided to the appellant was not given prior to 
the first AOJ adjudication in 1998, a notice was provided by 
the AOJ prior to the most recent transfer and certification 
of the appellant's case to the Board, and the content of the 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b).  The appellant requested 
and was afforded a hearing with respect to the issues 
adjudicated in the 1998 RO decision.  The statements of the 
case and supplemental statements of the case advised the 
veteran of the law and regulations pertaining to his claim.  
These documents informed him of the evidence of record and 
explained the reasons and bases for denial of his claim.  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
would not be prejudicial error to the appellant.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  All of the 
requirements of the VCAA notice have been fully satisfied 
and, as discussed above, the timing of that notice has not 
been prejudicial error to the appellant in this case.  
Further, the veteran has been afforded VA examinations and 
treatment records have been obtained.  In an August 2003 
statement the veteran indicated that he did not have any more 
evidence to present.  Therefore, the Board concludes that all 
possible development has been completed.  

I.  Increased Ratings

In accordance with 38 C.F.R. § 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue. 

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

Low Back

After the veteran filed his claim for an increased rating for 
lumbosacral strain in June 1998, the spinal regulations were 
amended effective September 26, 2003.  See 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  Initially, the Board will 
consider the veteran's claim under the criteria in effect 
prior to September 26, 2003, in light of the evidence that 
was of record at that time.  See VAOPGCPREC 7-2003.  

The report of an August 1998 VA orthopedic examination 
reflects that the veteran complained of low back pain 
occurring approximately every other day, and lasting for the 
entire day.  On examination there was no gross postural 
abnormalities.  Range of motion was accomplished in forward 
flexion to 70 degrees, extension was to 6 degrees, lateral 
bending was to 20 degrees, bilaterally and rotation was to 
10 degrees bilaterally.  There was tenderness in the upper 
lumbar and lower thoracic area.  Straight leg raising was 
negative and there was no muscle spasm noted.  Reflexes were 
2 plus bilaterally and strength was 5/5.  Sensation was 
intact to light touch.  The assessment was mechanical low 
back pain with muscle spasm by history.  

The report of September 1999 VA orthopedic examination 
reflects that the veteran reported daily pain lasting all 
day.  On examination the veteran reported pain in all ranges 
of motion, and resisted all ranges of motion.  X-rays 
revealed small anterior osteophytes.  The impression included 
status post multiple spine trauma with mechanical low back 
pain and mild osteophyte.  It was noted that it was not 
possible to do range of motion in degrees, when the veteran 
resisted range of motion.  

The report of a January 2000 VA neurology examination 
reflects an impression that nerve conduction studies were 
compatible with bilateral S1 radiculopathy.  The report of an 
August 2000 VA neurology examination reflects that forward 
flexion was accomplished to 25 degrees, and backward 
extension was to 5 degrees.  The spine was painful on motion, 
and the veteran would get the sensation of pain at the peak 
of motion.  There was no objective evidence of pain.  

A June 1999 private MRI reflects mild bulging at L4-5.  An 
October 2000 private medical report reflects diagnoses 
including degenerative disc disease of the lumbar spine.  A 
September 2000 RO decision denied service connection for 
degenerative disc disease of the lumbar spine.  

An April 2001 VA orthopedic examination reflects that the 
veteran reported that his back had gradually gotten worse.  
He was wearing a lumbosacral corset.  There was no lumbar 
spine pain or tenderness.  Range of motion of the lumbar 
spine was normal.  Straight leg raising was negative and 
reflexes were equal.  There was no atrophy of the calf or 
thigh.  There was no spasm.  

The reports of August 2000 and June 2001 VA X-rays of the 
veteran's lumbosacral spine reflect that intervertebral disc 
space heights were normal, and no fracture or dislocation was 
seen.  There was mild spondylosis in the lumbar spine.  

The report of a June 2001 VA orthopedic examination reflects 
that on range of motion testing forward flexion was to 5 
degrees, extension was to 10 degrees, rotation was to 10 
degrees bilaterally, and lateral bending was to 15 degrees 
bilaterally.  There was paravertebral spasm of the lumbar 
area.  The diagnoses included lumbosacral strain with 
functional loss due to decreased range of motion.

The report of a December 2002 VA orthopedic examination 
reflects that X-ray showed mild osteoarthritis of the mid 
lumbar spine.  The veteran had negative straight leg raising 
tests bilaterally and normal reflexes.  There was no 
abnormality of gait.  The examiner observed the veteran on 
different motions, including getting out of a chair in the 
waiting room, and on the examining table, and noted that the 
veteran had normal range of motion of the lumbar spine at 
those times.  However, when the veteran was specifically 
asked to do a range of motion test, he indicated that he was 
unable to do this.  The examiner commented that this made no 
sense in light of his essentially normal physical findings 
otherwise.  There was no objective evidence of any spasm or 
deformity, and the veteran's unwillingness to flex, extend, 
and rotate on instruction did not represent a diminution in 
range of motion.  The impression included mild degenerative 
changes of the lumbar spine compatible with aging and/or mild 
lumbar strain for years.  

The veteran's service-connected lumbosacral strain and 
arthritis of the lumbar spine  have been evaluated as 
40 percent disabling under Diagnostic Code 5292, in effect 
prior to September 26, 2003.  This is the maximum evaluation 
that may be assigned under Diagnostic Code 5292.  This is 
also the maximum evaluation that may be assigned under 
Diagnostic Code 5295 prior to September 26, 2003.

Prior to September 26, 2003, Diagnostic Code 5289 provided 
that favorable ankylosis of the lumbar spine warranted a 
40 percent evaluation and unfavorable ankylosis warranted a 
50 percent evaluation.  However, there is no competent 
medical evidence indicating that the veteran has unfavorable 
ankylosis of the lumbar spine.  There is competent medical 
evidence indicating that he does not experience unfavorable 
ankylosis of the lumbar spine.  Therefore, a preponderance of 
the evidence is against an evaluation greater than 40 percent 
under Diagnostic Code 5289.  

Although there is competent medical evidence indicating that 
the veteran has degenerative disc disease, a September 2000 
RO decision denied service connection for degenerative disc 
disease of the lumbar spine.  Prior to September 23, 2002, 
38 C.F.R. Part 4, Diagnostic Code 5293 provided that 
intervertebral disc syndrome that was postoperative, cured, 
warranted a noncompensable evaluation.  Intervertebral disc 
syndrome that was mild warranted a 10 percent evaluation.  
Intervertebral disc syndrome that was moderate with recurring 
attacks warranted a 20 percent evaluation.  Intervertebral 
disc syndrome that was severe with recurring attacks with 
intermittent relief warranted a 40 percent evaluation.  Where 
intervertebral disc syndrome was pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with intermittent relief, a 
60 percent evaluation was warranted. 

There is no competent medical evidence indicating that the 
veteran has pronounced intervertebral disc syndrome.  The 
competent medical evidence indicates that his reflexes are 
intact and that he does not experience neurological findings 
that are compatible with sciatic neuropathy.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than 60 percent under Diagnostic Code 5293 in effect 
prior to September 23, 2002.  

Effective September 23, 2002, Diagnostic Code 5293 was 
amended.  Effective September 23, 2002, intervertebral disc 
syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or combining 
under 38 C.F.R. § 4.25 with separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
the evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent evaluation 
will be assigned where there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  There is no competent medical evidence indicating 
that the veteran experiences incapacitating episodes.  The 
competent medical evidence indicates that he does not 
experience incapacitating episodes.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than 40 percent under Diagnostic Code 5293, effective 
from September 23, 2002.  

Further, spinal regulations were amended effective 
September 26, 2003.  See Diagnostic Codes 5325 to 5243.  
Under these criteria a 40 percent evaluation is assigned 
where there is unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar spine is 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is assigned 
where there is unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine.

There is no competent medical evidence indicating that the 
veteran experiences unfavorable ankylosis of the entire 
thoracolumbar spine.  There is competent medical evidence 
indicating that he does not experience ankylosis of the 
thoracolumbar spine.  Therefore, a preponderance of the 
evidence is against an evaluation greater than 40 percent 
under the spinal regulations effective from September 26, 
2003.  

On the basis of the above analysis, a preponderance of the 
evidence is against an evaluation greater than the 40 percent 
that has already been assigned.  

Tinea Pedis

The report of a January 2002 VA dermatology examination 
reflects that the veteran complained of raw skin between the 
toes and pain.  There was minimal maceration on the left 
foot.  There was no ulceration, inflammation or crust.  The 
veteran had no associated systemic nervous manifestations.  

VA treatment records reflect that the veteran received 
dermatology treatment for his feet in 2002.  

The report of a June 2003 VA dermatology examination reflects 
that the veteran complained of itchy feet.  On examination 
the veteran did have maceration in between his toes.  There 
was minimal scaling on the bottom of his soles.  The 
diagnoses included tinea pedis.  

The veteran's tinea pedis has been evaluated under the 
provisions of Diagnostic Code 7806, in effect prior to and 
from August 30, 2002.  Diagnostic Code 7806 provided, prior 
to August 30, 2002, that a noncompensable evaluation would be 
assigned where there was slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation would be assigned for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation would be 
assigned for exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
would be assigned for ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations or 
exceptionally repugnant. 

The Board concludes that with consideration of the veteran's 
complaints of raw skin and pain between the toes at the time 
of the January 2002 VA examination, as well as the findings 
at that time, and as shown on VA treatment records in 2002, 
that symptoms associated with the veteran's bilateral tinea 
pedis, prior to August 30, 2002, more nearly approximate the 
criteria of constant itching, warranting a 30 percent 
evaluation.  However, a preponderance of the evidence is 
against a 50 percent evaluation under Diagnostic Code 7806 in 
effect prior to August 30, 2002, because systemic or nervous 
manifestations are specifically indicated to not exist, and 
there is no showing that the condition was exceptionally 
repugnant.  

From August 30, 2002, Diagnostic Code 7806 provides that a 
30 percent evaluation will be assigned where 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 
12-month period.  A 60 percent evaluation will be assigned 
where more than 40 percent of the entire body, or more than 
40 percent of exposed areas affected, or; constant, or near 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  There is no competent medical evidence that the 
veteran has more than 40 percent of his entire body involved 
with the tinea pedis, or that constant or near constant 
systemic therapy is required.  Rather, the competent medical 
evidence indicates that less than 40 percent of the body has 
tinea pedis, and constant or near constant systemic therapy 
is not required.  Therefore, a preponderance of the evidence 
is against an evaluation greater than the 30 percent granted 
herein. 

II.  Effective Date

A September 1994 RO decision continued a noncompensable 
evaluation for the veteran's service-connected bilateral 
tinea pedis.  The veteran was notified of that action and his 
appellate rights, but he did not appeal and it became final.  

On June 8, 1998, the veteran submitted a statement indicating 
a desire to claim an increase in the evaluation assigned for 
his tinea pedis.  A September 1998 RO decision granted a 
10 percent evaluation for tinea pedis, effective June 8, 
1998.  

Once a  formal claim for compensation has been allowed, 
38 C.F.R. § 3.157(b)(1) (2003) provides, in pertinent part, 
that the date of a VA outpatient or hospital examination or 
the date of admission to a VA or a uniformed services 
hospital will be accepted as the date of receipt of a claim.  
Further, 38 C.F.R. § 3.157(b)(2) provides that the date of 
receipt of evidence from a private physician or layman will 
be accepted as a claim.  Also, any communication or action, 
indicating an attempt to apply for one or more benefits under 
the laws administered by VA from a claimant, his duly 
authorized representative, a member of Congress, or some 
person acting as a next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such an informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  The first communication received from the 
veteran following the September 1994 RO decision, indicating 
a desire to seek an increased evaluation for the veteran's 
service-connected bilateral tinea pedis was received on 
June 8, 1998.  

The record does not contain any indication that the veteran 
underwent VA outpatient or hospital examination or VA 
hospitalization between September 1994 and June 1998, and in 
the absence of any written statements received from the 
veteran during this period indicating a desire to apply for 
an increased rating for tinea pedis, the Board concludes that 
a preponderance of the evidence is against a finding that the 
veteran filed any claim for an increased rating for tinea 
pedis subsequent to the September 1994 RO decision and prior 
to the June 8, 1998, claim.

Accordingly, the first claim for an increased evaluation for 
tinea pedis that was filed by the veteran, following the 
September 1994 rating decision, is the statement of the 
veteran received on June 8, 1998.  

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

With consideration of the above analysis that the veteran's 
claim for an increased evaluation for his tinea pedis was 
received on June 8, 1998, the general rule, as provided at 
38 C.F.R. § 3.400(o)(1), is that the effective date of the 
award of an increased evaluation is the date of the veteran's 
claim, June 8, 1998, or the date entitlement is shown, 
whichever is later.  The veteran has been awarded a 
10 percent evaluation from June 8, 1998.  Therefore, the 
focus of the Board's review at this time is whether it is 
factually ascertainable that the veteran experienced an 
increase in his service-connected tinea pedis during the year 
prior to June 8, 1998.  See Quarles v. Derwinski, 
3 Vet. App. 129, 135 (1992); see also Harper v. Brown¸ 
10 Vet. App. 125, 126-217 (1997) (holding that "38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase."))  
Therefore, in order to be assigned an effective date prior to 
June 8, 1998, for a 10 percent evaluation for tinea pedis, it 
must be factually ascertainable that the veteran's 
service-connected tinea pedis underwent an increase during 
the year prior to June 8,1998.  In determining whether or not 
an increase was factually ascertainable during the year prior 
to June 8, 1998, the Board will review the entirety of the 
evidence of record.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); Swanson v. West, 12 Vet. App. 442 (1999).

The veteran's tinea pedis has been evaluated under the 
provisions of Diagnostic Code 7806.  Prior to August 30, 
2002, Diagnostic Code 7806 provided that a noncompensable 
evaluation would be assigned where there was slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation would be 
assigned for exfoliation, exudation or itching if involving 
an exposed surface or extensive area. 

The report of a July 1994 VA dermatology examination reflects 
a diagnosis that includes tinea pedis, by history, currently 
not present.  

The report of an August 1998 VA dermatology examination 
reflects that on examination there were superficial scales at 
the basis of the toes and instep with rupture, deep seated 
vesicles.  The diagnosis was inflammatory tinea pedis.  

VA treatment records reflect that the veteran was seen in the 
dermatology clinic in November 1998.  The progress note 
indicates that the veteran was there for his first visit.  He 
had scaling of the feet and the assessment was tinea pedis.  
There are no VA treatment records indicating that the veteran 
received any treatment for his feet during the year prior to 
June 8, 1998.  

There is no competent medical evidence indicating that the 
veteran experienced an increase in the severity of his tinea 
pedis during the year prior to June 8, 1998.  VA treatment 
records reflect that he was first seen in the dermatology 
clinic in November 1998.  In the absence of any competent 
medical evidence indicating that there was any increase in 
the severity of his tinea pedis during the year prior to 
June 8, 1998, the Board concludes that there is no factually 
ascertainable increase in the tinea pedis during the year 
prior to June 8, 1998.  Accordingly, a preponderance of the 
evidence is against an effective date prior to June 8, 1998, 
for a 10 percent evaluation for the veteran's 
service-connected bilateral tinea pedis.  


ORDER

An increased evaluation for lumbosacral strain and arthritis 
of the lumbar spine is denied.  

An increased rating of 30 percent, but not greater, for 
bilateral tinea pedis is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

An effective date prior to June 8, 1998, for a 10 percent 
evaluation for tinea pedis is denied.  


REMAND

A December 2001 RO decision denied increased ratings for 
residuals of a right ankle fracture with avulsion fracture 
and residuals of a fracture of the right index finger.  The 
veteran submitted a notice of disagreement with that decision 
in January 2002.  A statement of the case was issued in 
May 2003.  The veteran submitted a substantive appeal in 
August 2003.  The issue of whether the August 2003 
substantive appeal was timely filed is inextricably 
intertwined with the issues of increased ratings for 
residuals of a right ankle fracture with avulsion fracture 
and residuals of a fracture of the right index finger.  

In light of the above, the appeal is REMANDED for the 
following:  

1.  Please adjudicate the issue of 
whether there is a timely filed 
substantive appeal of the issues of 
increased evaluations for residuals of a 
right ankle fracture with avulsion 
fracture and residuals of a fracture of 
the right index finger.  All appropriate 
appellate procedures should then be 
followed.  The veteran is advised that he 
must complete his appeal of this issue by 
filing a timely substantive appeal 
following the issuance of a statement of 
the case.  

2.  Then undertake any additional 
adjudication necessary and issue a 
supplemental statement of the case to the 
veteran and his representative if 
required.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



